Citation Nr: 1030870	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The Veteran had active service from January 1992 to February 
1995.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the RO which, 
in part, denied service connection for panic disorder.  The Board 
remanded the issue on appeal for additional development in August 
2007 and April 2008.  


FINDING OF FACT

The Veteran's psychiatric disability clearly and unmistakably 
existed prior to service, and did not increase in severity during 
service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in August 2002, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA medical records identified 
by him have been obtained and associated with the claims file.  
The Veteran was examined by VA during the pendency of the appeal 
and relevant opinions obtained.  He also was afforded an 
opportunity for a hearing, but declined.  Based on a review of 
the claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Veterans are generally presumed to have entered service in sound 
condition as to their health.  See 38 U.S.C.A. § 1111 (West 
2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides: "[E]very veteran shall 
be taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service."  38 U.S.C.A. 
§ 1111; see also 38 C.F.R. § 3.304(b) (2009).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before the VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).  

A preexisting injury or disease will be considered to have been 
aggravated by military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  Temporary 
or intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The presumption of aggravation is applicable only if the 
pre-service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly 
v. Brown, 9 Vet. App. 402, 405 (1996).  


Factual Background & Analysis

The service treatment records showed that the Veteran was 
referred to psychiatric services by his unit commander in January 
1992; on his eighth day of basic training.  The Veteran reported 
vague multiple joint pains, numbness and nausea, and said that he 
felt forced to join the service by his parents.  He also reported 
a history of alcohol abuse since age 16, and thought that he 
might be an alcoholic.  The Veteran reported that once he starts 
drinking, he can't stop until he gets drunk, and that he does 
this about once a week.  He also admitted to at least 10 
blackouts.  The examiner noted that psychological testing 
suggested someone who was anxious and unreliable, lacked 
persistence and would be over concerned with his own health 
voicing somatic problems and pain, and would use alcohol 
excessively as a tension resolver.  The diagnosis was adjustment 
disorder with mixed emotional features, existed prior to service.  
The examiner recommended that the Veteran be administratively 
discharged for the good of the service.  

The service records show that approximately one year later, the 
Veteran, on his own initiative, was seen by psychiatric services 
in February 1993, to talk about his thoughts.  The Veteran 
reported that he was sexually abused by a neighborhood adult when 
he was a child.  He also reported that he was forced to use drugs 
and alcohol and be sexually involved with the molester's son.  
The Veteran reported that since completing his training and being 
assigned to a permanent duty station, he stopped abusing alcohol, 
was happy with the service, and was concerned about his future.  
On examination, mental status findings were within normal limits 
and the examiner indicated that the Veteran appeared to be highly 
motivated for military service, and doing well.  No diagnosis was 
entered, but the examiner indicated that that Veteran was advised 
to return if he had any further difficulties, and that if he did 
not request or require any further treatment in the next six 
months, his case would be closed out.  

The service records showed no further complaints, treatment, 
abnormalities, or diagnosis for any psychiatric problems during 
service.  A progress note, dated in September 1993, indicated 
that the Veteran had not requested or required any further 
treatment for the past seven months, and that his case was 
closed.  

The Veteran was first seen at a VA emergency room in April 2002, 
seven years after service, for a sudden onset of tachycardia, 
anxiety, and sweating which he believed was a panic attack.  On 
follow-up evaluation in June 2002, the Veteran reported that he 
had panic attacks for the past 21/2 years since he was diagnosed 
with diabetes, and that he was afraid that he was going to die 
from the disease.  On further evaluation, the Veteran reported 
that he had panic attacks and symptoms of obsessive compulsive 
disorder (OCD) going back to childhood.  There was also a family 
history of alcoholism and a suspicion of comorbid anxiety 
disorder.  The examiner commented that it was not surprising that 
a major illness, such as diabetes mellitus, would incite or 
worsen the Veteran's anxiety symptoms given his heightened 
concern about bodily integrity and health.  The diagnosis was 
panic disorder without agoraphobia, and obsessive compulsive 
disorder.  

When examined by VA in September 2007, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints and medical history.  The 
examiner noted that VA treatment records showed that the Veteran 
reported strong anxiety symptoms, preoccupation and exaggerated 
fears associated with his current attacks and said that he had 
similar symptoms when he was a child.  The diagnosis was specific 
phobia.  The examiner indicated that the predominant occurrence 
of the Veteran's anxiety and panic symptoms appeared to be 
situationally-bound and triggered by occurrences or sensations 
which he interprets as potentially indicative of serious life-
threatening health conditions, and that there were few, if any, 
spontaneously occurring panic/anxiety attacks reported by the 
Veteran or shown in the medical reports.  Citing the Veteran's 
self reported history that indicated similar symptoms prior to 
service, the examiner concluded the disability was not first 
manifested in service, (clearly inferring it existed prior 
thereto).  The examiner also opined it was not secondary to the 
Veteran's service connected cellulitis.  

In an addendum report, dated in July 2009, the VA examiner 
indicated that while the Veteran reported a history of anxiety 
and panic attacks dating back to childhood, there was no 
available information to ascertain the degree to which 
psychiatric symptoms were functionally disabling prior to 
service.  Therefore, an opinion on whether the condition 
increased in severity during service would be speculating.  

The evidence in this case shows that the Veteran was seen by 
psychiatric services in his second week of basic training due to 
problems adjusting to military service.  Psychological testing at 
that time was consistent with the Veteran's self-described 
history of being anxious and unmotivated with somatic problems 
and history of alcohol abuse.  The Veteran's condition, diagnosed 
at that time as adjustment disorder was specifically considered 
to have existed prior to service.  Although the examiner 
recommended an administrative discharge for the good of the 
service, the Veteran was retained and completed his enlistment, 
three years, without any further complaints of any psychiatric 
problems.  In this regard, while the service records showed that 
the Veteran sought psychiatric counseling on one other occasion 
in February 1993, there were no reported symptoms or objective 
findings of a psychiatric disorder.  In fact, at that time the 
Veteran reported that he had changed his behavior and drinking 
habits since basic training, and that he was happy with the 
service and optimistic about his future.  

Post service, the evidence shows that the Veteran was first seen 
April 2002, seven years after service.  He related his symptoms 
to having been diagnosed with diabetes mellitus about 21/2 years 
earlier, and reported a fear of an early death from complications 
of diabetes.  In subsequent evaluations, the Veteran described a 
history of similar symptoms, dating back to childhood.

As indicated above, VA examination in September 2007 yielded a 
diagnosis of specific phobia, which the examiner indicated, (like 
the in-service medical professional), had been present prior to 
service.  With two medical opinions reflecting the view that the 
Veteran's psychiatric disability existed prior to service, and no 
contrary medical opinions, the Board considers the evidence to 
clearly and unmistakably show the Veteran's psychiatric disorder 
existed prior to service.  Moreover, while the 2007 VA examiner 
offered that it would be speculation to opine whether the 
Veteran's pre-service psychiatric disability was aggravated by 
service, he only considered the lack of pre-service records for 
offering that conclusion.  The question may be addressed in the 
context of the entire record, however, and with that perspective 
it is clear that there was no increase in severity of the 
condition during service.  As indicated above, the Veteran's in-
service manifestation of the disability was addressed in what 
appears to be a single day, February 3, 1992.  Thereafter, the 
Veteran finished his training, as well as his enlistment without 
any additional referrals or actual treatment.  The interaction 
with the Mental Health Clinic in February 1993, which like the 
1992 episode appears to have consisted of a single occasion, 
reflected the observation that the Veteran was "doing well," 
and no psychiatric diagnosis was entered.  Subsequently, another 
7 years passed before psychiatric treatment commenced.  This 
clearly shows that the Veteran's psychiatric disability produced 
no impairment during his military service, and as such, it 
clearly did not increase in severity during such service.  

Since the evidence clearly and unmistakably shows the Veteran's 
psychiatric disability pre-existed service and was not aggravated 
therein, a basis upon which to establish service connection has 
not been presented.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


